DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous rejection has been withdrawn; the secondary reference (Li et al. CN 105733271) fails to teach an inorganic hydrate employed in an amount of about 20 to 50w% of the formulation.  However, upon further consideration, a new ground(s) of rejection is made in view of Kura et al. (US Serial No. 2004/0192804).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kura et al. (US Serial 2004/0192804).
Regarding claims 1-3 and 6-9; Kura et al. teaches a photosensitive composition comprising, (A) an oligomer or polymer containing at least one carboxylic acid group in the molecule, (B) at least one photoinitiator compound of formula I, and (C) a monomeric, oligomeric or polymeric compound having at least one olefinic double bond [0004-0011].  Kura et al. teaches suitable components (C) include, for example triethylene glycol dimethacrylate (instant claim 2) [0068].  Kura et al. teaches the composition further includes photosensitizers or coinitiators, such as dyes (E) [0075].  
In the instance (A) is 100 parts by weight, (B) is 50 parts by weight, (C) is 50 parts by weight, (E) is 0.1 parts by weight (instant claim 9), and (B1) is 0.5 parts by weight; based on the total photosensitive composition, (C) is about 25% by weight (instant claim 3), and (B1) is about 0.25% by weight, as calculated by Examiner.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Kura et al. teaches the composition further comprises an inorganic filler (G1) such as for example aluminum hydroxide (i.e. aluminum oxide trihydrate; inorganic hydrate and reinforcing filler; instant claim 6), calcium carbonate, and talc [0097], employed in an amount of 0 to 50% by weight based on the total amount of the photosensitive composition [0097].  In the instance the inorganic filler of Kura et al. is employed in an amount of 40% by weight; the fillers of Kura et al. read on both the amount of the reinforcing filler and the inorganic hydrate as required by the instant claim.  It is noted that the reinforcing filler and the inorganic hydrate, as required by the 
In the alternative; assuming arguendo that the reinforcing filler and the inorganic hydrate are required to be two separate and distinct compounds; it is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.  That is, in the instance Kura et al. employs a mixture of two fillers (e.g. aluminum hydroxide and calcium carbonate) in an amount of 40% by weight [0097], each filler would be employed in an amount of 20% by weight (mixed in a 1:1 ratio).  When faced with a mixture, one of ordinary skill in the art would be motivated to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Given the teachings of Kura et al., one of ordinary skill in the art would at once envisage a 1:1 ratio, since a 1:1 ratio is the most common starting point when mixing two components.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.
Regarding claim 7; Kura et al. teaches employing an inorganic filler in an amount of from 0 to 60% by weight [0097].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/541027 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the same field of endeavor, namely a formulation for a photopolymer composite material for a 3D printing system.  The essential difference between the instant application and the copending application is that the copending application further requires a thermal initiator in the range between about 0.001-0.05 w% of the formulation, and a co-initiator in the range between about 0.001-0.05 w% of the formulation.  The Examiner makes note that the instant application is directed to a “3D printing system comprising..”.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”). Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003).  Thus, the claims of the instant application may include additional, unrecited elements (e.g. a thermal initiator and co-initiator), as set forth by the open-ended claim language.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767